Citation Nr: 0019024	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD) from November 
30, 1994 to July 1, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from March 1964 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1996, the RO 
granted service connection for PTSD and evaluated the 
disability as 30 percent disabling effective from December 
18, 1994.  The veteran perfected an appeal with the initial 
disability evaluation assigned for the PTSD.  In July 1998, 
the RO granted an increased rating to 100 percent for the 
PTSD which was effective from July 2, 1996.  The RO also 
determined that the March 1996 rating decision and subsequent 
decisions were clearly and unmistakably in error in failing 
to service connect PTSD from November 30, 1994.  The veteran 
has reported he is not satisfied with the 30 percent 
disability evaluation assigned for his PTSD from November 30, 
1994 until July 1, 1996.  This is the issue currently before 
the Board.  


FINDING OF FACT

The entire competent and probative evidence of record shows 
that PTSD resulted in no more than definite (moderately 
large) social and industrial impairment from November 30, 
1994 to July 1, 1996.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, 
from November 30, 1994 to July 1, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1992 VA general medical examination includes a 
diagnosis of PTSD by history which was asymptomatic at the 
time of the examination.  No objective mental symptomatology 
was reported.  It was noted that the veteran reported he had 
been hospitalized for two months around 1985 for stress 
syndrome.  The veteran reported that he did not have any 
problems since then because a doctor told him he should meet 
all problems head-on.  

Numerous VA outpatient treatment records reveal the veteran 
was attending a PTSD support group beginning November 16, 
1994.  PTSD was included as a diagnosis/assessment on all the 
records.  

A VA clinical record dated November 30, 1994 included a 
diagnosis/assessment of PTSD.  It was noted on the record 
that the veteran no longer had nightmares of Vietnam but did 
have frequent intrusive thoughts of Vietnam during the day.  
The veteran reported he was quick to anger and preferred to 
be alone.  He further reported that he had problems with 
alcohol at times.  

In December 1994, it was noted the veteran was renewing a 
relationship with an old girlfriend.

A VA Agent Orange examination was conducted in January 1995.  
PTSD was included as an initial impression.  The veteran 
reported PTSD had been present for 10 years and he had been 
in counseling for it.  He was not taking any medication.  

On a clinical record dated in January 1995, it was noted the 
veteran was not sleeping well and was not taking any 
medication.  

A VA PTSD examination was conducted in February 1995.  The 
veteran reported he was attending PTSD groups once per week 
and was also taking Thorazine at night to improve his sleep 
but the medicine did not seem to be helping much.  The 
veteran stated he had nightmares of Vietnam until he decided 
not to.  At the time of the examination, he denied 
experiencing nightmares of Vietnam.  He reported that during 
the day certain sights or sounds could trigger a sudden 
recollection of events in Vietnam.  These were described as 
very brief and lasting no more than minutes.  The veteran had 
been living with his current fiancée for ten years.  He did 
not feel comfortable around other people.  He did not go 
shopping.  He did not go out with his fiancée to restaurants.  
When he had to go out in a public place, he always sat with 
his back to a wall and remained watchful of others.  He 
reported he was quite easily startled by someone coming up to 
him unexpectedly or when seeing something out of the corner 
of his eye.  He stated he was not startled by loud noises.  
On an average day, he spent time talking and visiting with 
some of his mechanic friends in the small community where he 
lived.  When asked about the future, he expressed no 
fantasies about what his future could be and stated that he 
had none.  He reported he had some difficulty falling asleep 
and staying asleep.  He indicated he would often wake up at 
night, feeling either angry or frightened and sometimes in 
the morning he felt like crying.  He reported he had feelings 
of intense anger in which he would walk away and isolate 
himself.  He did not destroy other property and did not 
attack other people.  He reported that the outbursts of rage 
had subsided since he stopped drinking.  He reported some 
suicidal ideation in the past but not at the time of the 
examination.  When asked to describe a current day, he 
reported he "piddles around", talking to his mechanic 
friends or watching light television.  He avoided heavy 
dramas and did not like war movies because they were 
unrealistic.  There was no family history of mental illness.  
He reported he did not like the other kids at school and quit 
after the 10th grade.  He stated that he ran a body shop 
fifteen years prior but had to give it up because he had 
difficulty with concentration, was getting frustrated, and 
had difficulty with the customers.  He had been married three 
times.  With the exception of an event ten years prior when 
he was violent and spent two weeks in jail and two more weeks 
in a hospital, he did not have any difficulties with the law.  

Objective examination revealed the veteran became somewhat 
emotionally distressed when asked about what might have 
happened in Vietnam.  Affect was somewhat restricted.  He 
could relate his story in a clear and coherent fashion 
without any evidence of disorder in the progression of his 
thoughts.  Grooming was casual but appropriate.  He made two 
careless errors when performing serial seven substractions.  
He remembered only two of three items after distracted delay.  
He was unable to correctly interpret a proverb and gave a low 
level of abstraction to similarities.  The Axis I diagnoses 
were alcohol dependence in early remission and a provisional 
diagnosis of PTSD.  The Axis II diagnosis was personality 
disorder, not otherwise specified with prominent dependency 
traits and passive aggressive traits.  The examiner noted the 
veteran probably met the criteria for PTSD in the past but 
only had residuals at the time of the examination.  It was 
noted there was a lack of information regarding original 
trauma and therefor the PTSD diagnosis was provisional.  A 
Global Assessment of Functioning (GAF) scale score of 65 was 
assigned.  

A March 1995 VA clinical record includes diagnoses of PTSD 
and adjustment reaction.  It was noted the veteran was 
sleeping much better with Thorazine but still would wake up 
early.  It was also noted his girlfriend kicked him out the 
prior week.  

In May 1995, it was reported that the veteran was going to 
the mountains because dealing with people was too much for 
him.  

In August 1995, the veteran stated that he had restless sleep 
and that he tore up the bed.  It was noted he had new stress 
as a result of his claim for service connection for PTSD 
being denied.  A subsequent clinical record dated in August 
1995 notes the veteran was fed up with people and had moved 
to the mountains.  He reported he slept some nights on 
Thorazine but not restfully.  He was angry about his claim 
being denied.  

In September 1995, it was noted that the veteran was upset 
about his financial condition.  He reported increasing 
difficulty dealing with customers in his auto body shop and 
felt that continuing the business was not an option.  The 
veteran was also upset about the denial of service connection 
for PTSD.  It was noted that he did not feel strong enough to 
write a requested stressor letter.  He was isolating himself.  
It was also reported he was feeling a great deal of anxiety 
and anger.  

In October 1995, it was reported the veteran was upset over 
the breakup with his long time live-in girlfriend.  They had 
been together off and on for eight years.  The veteran felt 
as if he did not want to maintain his auto repair shop 
because he didn't want to deal with the public.  The veteran 
had difficulty discussing an in-service stressor involving an 
Indian (Montangard) tribe which was wiped out by the Viet 
Cong.  A subsequent record dated in October 1995 noted he had 
felt good for a few weeks but the last few days he felt down, 
angry and negative.  He had been unable to write a stressor 
letter about some of his Vietnam experiences.  After talking 
about the incident, the veteran was able to dictate to the 
social worker his experiences.  

In November 1995, it was noted the veteran had been feeling 
depressed with a lack of energy and motivation.  He was 
considering a job which would keep him isolated for months at 
a time.  He planned on attending a family reunion.  A 
separate clinical record dated in November 1995 included the 
notation that the veteran had a history of PTSD, social 
isolation and nightmares.  The veteran did not have suicidal 
or homicidal ideation.  It was reported that Thorazine was 
helpful for the nightmares.  

On a clinical record dated in January 1996, it was noted the 
veteran was back together with his girlfriend.  Both he and 
his girlfriend had been sober since November 1995.  The 
veteran reported that his PTSD symptoms seemed worse since he 
stopped drinking.  He was unable to go to sleep until early 
in the morning and then only slept for a few hours.  He felt 
as if he was more quick to anger, was bothered about 
intrusive thoughts of Vietnam and was hypervigilent with 
paranoid thoughts.  He denied suicidal or homicidal ideation.  
On a subsequent record dated in January 1996, it was noted 
the veteran was feeling good but was aware that that could 
change at any time.  He reported he was tired of being on an 
emotional roller coaster.  He did not have any suicidal 
ideation but realized he was constantly putting himself in 
dangerous situations and really didn't care if he lived or 
died.  It was noted the veteran liked to volunteer with the 
Disabled American Veterans and felt surprised he liked 
volunteer work since he didn't like people.  He reported he 
was going to apply for a specialized in-patient treatment 
program for PTSD.  

In March 1996, the veteran reported he was anxious about his 
referral to an in-patient PTSD program.  He reported he 
wanted to deal with his PTSD but had difficulties discussing 
incidents in Vietnam.  He stated he was not sleeping well due 
to nightmares he could not remember.  He had no appetite and 
was often teary and sad.  He found it difficult to be around 
other people.  The veteran had closed his auto body shop 
because he was unable to deal with the stress of working with 
the public.  A subsequent record dated in March 1996 included 
the notation that the veteran had a history of PTSD and was 
reporting that Thorazine was not helpful.  He had insomnia, 
social isolation and felt agitation.  The veteran denied 
suicidal or homicidal ideation.  No delusions or 
hallucinations were noted.  Another clinical record dated in 
March 1996 indicated the veteran was only able to sleep for a 
few hours each night.  This was noted to be a problem for the 
preceding few months.  He was feeling stressed, irritable and 
overwhelmed.  He was anxious to enter an in-patient treatment 
program.  It was noted the veteran was isolated except for 
his girlfriend.  

In April 1996, it was reported the veteran had a history of 
PTSD.  He was still anxious and had insomnia.  He denied 
suicidal or homicidal ideation.  No delusions or 
hallucinations were noted.  A second clinical record dated in 
April 1996 includes the notation the veteran was anxious 
about beginning an in-patient PTSD program.  He was concerned 
about discussing his in-service stressors.  He had recently 
broken up with his girlfriend again as she was drinking.  

In May 1996, the veteran reported he was anxious and 
depressed.  His admission to an in-patient PTSD program had 
been delayed due to his mother's ill health.  The veteran 
reported he felt responsible for his elderly parents and was 
saddened that they were in a nursing home in spite of the 
fact that they had been rejecting him since he was a child.  
He did not have any suicidal ideation.  

In June 1996, the veteran reported he had been having 
nightmares about his pending in-patient PTSD treatment.  The 
veteran reported he felt lonely after a relationship recently 
ended but didn't want to start dating or getting into another 
relationship.  He was busy working with Disabled American 
Veterans on various projects which helped to control his 
depression.  A separate record dated in June 1996 indicated 
he remained depressed and had lost weight.  He was not 
interested in eating.  He was only sleeping a couple of hours 
per night.  He remained anxious about entering an in-patient 
PTSD program because he didn't like to be around people and 
didn't like to be in groups.  

The veteran was admitted to a VA facility on July 2, 1996 for 
in-patient PTSD treatment.

By letter dated in April 1997, a social worker wrote the 
veteran had been working with the Posttraumatic Stress 
Disorder Clinical Team (PCT) since he was first assessed for 
the program in November 1994.  The social worker reported 
that since the veteran had been working with the PCT staff, 
his symptoms appeared to become more disabling, "most 
notably since his completion of the Menlo Park inpatient PTSD 
program."  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-1999).  The 
purpose of this change was to update the portion of the 
rating schedule addressing mental disorders, ensure that it 
used current medical terminology and unambiguous criteria, 
and reflected medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that a 
higher rating under the revised psychiatric rating criteria 
could not be awarded prior to the effective date of the 
change.  See also VAOPGCPREC 11-97 (March 25, 1997).  As the 
issue on appeal revolves around the disability evaluation 
assigned between November 30, 1994 and July 1, 1996, the 
rating criteria in effect subsequent to November 7, 1996 are 
not applicable.  

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

Under the pre-November 7, 1996 rating criteria, a 30 percent 
evaluation is warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired and where the reliability, 
flexibility and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  A 50 percent evaluation is warranted for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Code 9411 (1996).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

There is no indication that there are additional pertinent 
records that have not been obtained.  The veteran has been 
examined and afforded an opportunity to present evidence and 
argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

The Board notes that words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Schedule, and that regulations provide that 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding the assignment of a rating percentage.  
38 C.F.R. §§ 4.2, 4.6 (1999).  The veteran is currently in 
receipt of a 30 percent evaluation for the period November 
30, 1994, to July 1, 1996.  Diagnostic Code 9411, as extant 
prior to November 6, 1996, provides for assignment of a 
30 percent evaluation where there is "definite" impairment, 
defined as "moderately large in degree" by VA's General 
Counsel.  See VAOPGCPREC 9-93.   

The Board finds a rating in excess of 30 percent for PTSD is 
not warranted for the period from November 30, 1994 to July 
7, 1996.  The Board notes at the time of the February 1995 VA 
PTSD examination, the examiner found the veteran probably met 
the criteria for PTSD in the past, but at the time of the 
examination, he only had residuals of the disability.  
Residuals of PTSD do not equate to considerable impairment in 
social relationships or in industrial capacity.  

Subsequent to the February 1995 VA examination, the pertinent 
evidence consists primarily of clinical records from PTSD 
counseling the veteran was receiving.  The veteran 
consistently complained of problems dealing with people.  The 
evidence reflects that he broke up with and returned to his 
live in girl friend several times during the relevant period 
of time.  It was noted that the veteran eventually moved to 
the mountains for a period of time, apparently in August 
1995.  However the evidence further shows that in November 
1995, he was planning on attending a family reunion.  In 
January 1996, it was noted he was performing volunteer work 
for the Disabled American Veterans and felt surprised he like 
the work since he didn't like people.  While in March 1996, 
it was reported the veteran was isolated with the exception 
of his girlfriend, in May 1996, his attendance at a PTSD in-
patient clinic was delayed due to the veteran's mother's 
health.  In June 1996, it was reported he was still 
performing various projects for Disabled American Veterans.  
The Board finds the above evidence shows the veteran 
experienced impairment in the ability to establish and 
maintain effective or favorable relationships but such 
impairment did not rise to the level of considerable 
impairment.  The veteran maintained an off and on 
relationship with his girlfriend.  The relationship was 
terminated in April but this termination was due to the 
girlfriend's drinking.  He also had contacts with his family 
and was able to interact with people while performing 
volunteer work.  

The record further reflects evidence of industrial 
impairment.  The veteran reported on numerous occasions that 
he had problems with his auto body shop as a result of 
dealing with the public.  In March 1996, it was noted he had 
closed the body shop because he was unable to deal with the 
stress of working with the public.  However, a January 1996 
clinical record shows the veteran was performing volunteer 
work for Disabled American Veterans at that time and was 
enjoying the work despite the fact he did not like people.  
In June 1996, he was still working on various projects for 
Disabled American Veterans.  The Board finds that, while the 
veteran closed his body shop reportedly as a result of 
problems dealing with the public, he was still able and in 
fact enjoyed working as a volunteer for Disabled American 
Veterans.  The Board interprets this evidence to demonstrate 
that while the veteran quit working at his body shop, he was 
still able to perform volunteer work which would not equate 
to considerable industrial impairment.  Additionally, there 
is no evidence the veteran's industrial impairment was the 
result of his PTSD.  The Board notes the veteran was 
diagnosed with a personality disorder at the time of the 
February 1995 VA examination as well as with alcohol 
dependence.  

The Board's finding that a rating in excess of 30 percent is 
not warranted for the period from November 30, 1994 to July 
1, 1996 is reinforced by the April 1997 letter from the 
social worker who had assisted in treating the veteran 
beginning in November 1994.  This social worker noted that 
the veteran's PTSD symptoms notably increased after his in-
patient PTSD treatment which began in July 1996.  The Board 
finds the social worker's opinion persuasive as she had 
participated extensively in the veteran's PTSD treatment for 
the time period in question and her opinion was based on her 
experiences and observations over that period of time.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


ORDER

Entitlement to a rating in excess of 30 percent from November 
30, 1994 to July 1, 1996 is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

